Citation Nr: 0207622	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  02-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to June 
1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, dated in October 2000.  That decision denied the 
appellant's claim to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
denial was duly appealed and the case has been forwarded to 
the Board of Veterans' Appeals (Board) for appellate review.

REMAND

The Board notes that the appellant submitted a letter 
directly to the Board, received July 2, 2002, requesting a 
hearing before a Member of the Board at the VARO (i.e., a 
Travel Board hearing).  A hearing has not yet been scheduled, 
and the claims file contains no subsequent statement from the 
appellant withdrawing her outstanding request for a Travel 
Board hearing.

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

The RO should take the necessary steps to 
schedule the appellant for a Travel Board 
hearing at the earliest available 
opportunity.  Unless the appellant 
indicates a desire to withdraw the 
outstanding hearing request (preferably, 
in a signed writing), the hearing should 
be held, and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2001).




